 



Exhibit 10.03
ACTION REQUIRED: Must be returned to Financial Benefits (E1N) by December 16,
2005
2006 ELECTIVE DEFERRAL AGREEMENT
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN

              Pursuant to the Valero Energy Corporation Deferred Compensation
Plan (the “Plan”): ¨   I elect not to participate in the Plan during 2006. ¨   I
hereby elect to defer a portion of my compensation for the period commencing
January 1, 2006 and ending December 31, 2006
as follows:
 
                Salary (elect either 1 or 2)
 
           
 
    1.     ___% (in even 1% increments not to exceed 30%) of the regular salary
to which I may become entitled;
 
           
 
    2.     $_____  per pay period of the regular salary to which I may become
entitled with respect to (check either (a) or (b) below):
 
           
 
          (a)   ___all pay periods during the Plan Year
 
          (b)   ___the following pay periods (specify):
 
           
 
         
 
 
         
 
 
         
 
 
                Bonus (elect either 3 or 4 for bonus earned in 2006 and possibly
payable in 2007)
 
           
 
    3.     ___% (in even 1% increments not to exceed 50%) of any cash bonuses to
which I may become entitled;
 
           
 
    4.     $___of any cash bonuses to which I may become entitled.

NOTE: The Company has taken measures to design the Plan in a manner that
conforms to current tax law. However, it is possible that new legislation could
affect your deferral elections. Your 2006 Plan Year deferral elections are
irrevocable, and such deferral elections are governed by the terms and
conditions of the Plan; however, in order to comply with federal legislation,
the Company may modify the Plan or implement a new plan. Your selections will be
subject to modifications made to the Plan to conform with federal legislation or
to the terms of another plan if the Company chooses to implement a new plan to
conform to federal legislation. The Committee may reduce the amount you have
elected to defer above, or such deferral elections may be rendered null and void
if necessary to comply with federal income tax law (including applicable
regulations) regarding nonqualified deferred compensation plans.
ACKNOWLEDGED AND AGREED:
I hereby authorize the above amounts to be deducted and deferred through payroll
deduction/reduction by the Company.

     
 
   
Participant’s Signature
  Date
 
   
«First Name» «Last Name»
  «Emplid»
 
   
Participant’s Name
  Participant’s Employee ID Number

